       Case 3:17-cr-00140-DPJ-FKB Document 96 Filed 03/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                          CRIMINAL NO. 3:17cr140-DPJ-FKB

HEATHER ELIZABETH WRIGHT-BEARD

                             CERTIFICATE OF APPEALABILITY

       A final order adverse to the applicant having been filed in the captioned habeas corpus

case, in which the detention complained of arises out of process issued by a state court or a

proceeding pursuant to 28 U.S.C. § 2255, the court, considering the record in the case and the

requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate Procedure, and

Rule 11(a) of the Rules Governing Section 2255 Cases in the United States District Courts,

hereby finds that: A Certificate of Appealability should not issue. The applicant has failed to

make a substantial showing of the denial of a constitutional right.

       SO ORDERED AND ADJUDGED this the 28th day of March, 2019.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
